                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERIC MCCAIN,

                   Petitioner,                               8:18CV190

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
SCOTT R. FRAKES, N.D.C.S Director;

                   Respondent.

    This matter is before the court on two motions filed by Petitioner Eric
McCain.

              I. MOTION TO PROCEED IN FORMA PAUPERIS

      Petitioner has filed a Motion for Leave to Proceed in Forma Pauperis
(“IFP”). (Filing No. 7.) Habeas corpus cases attacking the legality of a person’s
confinement require the payment of a $5.00 fee. 28 U.S.C. § 1914(a). As indicated
in the court’s records, Petitioner has paid the $5.00 fee. (See Docket Sheet.)
Therefore, the court will deny Petitioner’s IFP motion as moot.

              II. MOTION FOR APPOINTMENT OF COUNSEL

       Petitioner has also filed a request that counsel be appointed to represent him
in these habeas proceedings. (Filing No. 6.) “[T]here is neither a constitutional nor
statutory right to counsel in habeas proceedings; instead, [appointment] is
committed to the discretion of the trial court.” McCall v. Benson, 114 F.3d 754,
756 (8th Cir. 1997). As a general rule, counsel will not be appointed unless the
case is unusually complex or the petitioner’s ability to investigate and articulate the
claims is unusually impaired or an evidentiary hearing is required. See, e.g., Morris
v. Dormire, 217 F.3d 556, 558-59 (8th Cir. 2000), cert. denied, 531 U.S. 984
(2000); Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). See also Rule 8(c) of
the Rules Governing Section 2254 Cases in the United States District Courts
(requiring appointment of counsel if an evidentiary hearing is warranted). The
court has carefully reviewed the record and finds there is no need for the
appointment of counsel at this time. Petitioner’s motion is denied without prejudice
to reassertion.

      IT IS ORDERED that:

     1.     Petitioner’s Motion for Leave to Proceed IFP (filing no. 7) is denied
as moot.

      2.    Petitioner’s Motion for Appointment of Counsel (filing no. 6) is
denied without prejudice to reassertion.

      Dated this 5th day of October, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
